                                                           IT IS ORDERED
                                                           Date Entered on Docket: January 28, 2021




                                                           ________________________________
                                                           The Honorable Robert H Jacobvitz
                                                           United States Bankruptcy Judge
______________________________________________________________________




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW MEXICO

IN RE:
DAVID CHARLES SKEEN
SSN / ITIN: xxx-xx-0193
aka David Charles Skeen
fdba Skeen Furniture Warehouse, Inc.
fdba Mattress, Inc.
fdba Solomon Properties, LLC

Debtor(s).                                       Case No. 7-20-12103-JR

  DEFAULT ORDER GRANTING SPECIALIZED LOAN SERVICING LLC RELIEF FROM
     AUTOMATIC STAY AND ABANDONMENT OF PROPERTY LOCATED AT 119
              CAMBRIDGE WAY RUIDOSO, NEW MEXICO 88345

         This matter came before the Court on the Motion for Relief from Automatic Stay for the

Abandonment of Property to Specialized Loan Servicing LLC, filed on November 25, 2020, (DOC 12)

(the “Motion”) by Specialized Loan Servicing LLC (“Specialized Loan Servicing, LLC”). The Court,

having reviewed the record and the Motion, and being otherwise sufficiently informed, FINDS:




8015-108-B 7593656.docx smc
     Case 20-12103-j7         Doc 17   Filed 01/28/21   Entered 01/28/21 14:49:38 Page 1 of 5
         (a)       On November 25, 2020, Specialized Loan Servicing, LLC served the Motion and a

notice of the Motion (the “Notice”) on R Trey Arvizu, III, Attorney for Debtor and Clarke C. Coll,

Trustee (the “Trustee”) by use of the Court’s case management and electronic filing system for the

transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor

David Charles Skeen, by United States first class mail, in accordance with Bankruptcy Rules 7004 and

9014.

         (b)       The Motion relates to the property located at 119 Cambridge Way Ruidoso, New

Mexico 88345, more fully described as:

                   Lot 1, Block 2 of CAMELOT SUBDIVISION, UNIT 1, Ruidoso,
                   Lincoln County, New Mexico, as shown by the amended plat thereof
                   filed in the office of the County Clerk and Ex-Officio Recorder of
                   Lincoln County, New Mexico, August 21, 1973, in Tube No. 492.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes (the

“Property”). If there is a conflict between the legal description and the street address, the legal

description shall control.

         (c)       The Notice provided for an objection deadline of 21 days from the date of service of the

Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         (d)       The Notice was sufficient in form and content;

         (e)       The objection deadline expired on December 21, 2020;

         (f)       As of December 21, 2020, neither the Debtor nor the Trustee, nor any other party in

interest, filed an objection to the Motion;

         (g)       The Motion is well taken and should be granted as provided herein; and

         (h)       By submitting this Order to the Court for entry, the undersigned counsel for Specialized

Loan Servicing, LLC certifies under penalty of perjury that, on the date this Order was presented Rose

L. Brand & Associates, P.C. searched the data banks of the Department of Defense Manpower Data




8015-108-B 7593656.docx smc                         2
     Case 20-12103-j7         Doc 17     Filed 01/28/21    Entered 01/28/21 14:49:38 Page 2 of 5
Center (“DMDC”), and found that the DMDC does not possess any information indicating that the

Debtor is currently on active military duty of the United States.

         IT IS THEREFORE ORDERED:

         1.        Pursuant to 11 U.S.C. §362(d), Specialized Loan Servicing, LLC and any and all

holders of liens against the Property, of any lien priority, are hereby are granted relief from the

automatic stay:

                  (a)         To enforce its rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or other

agreements to which Debtor is a party, to the extent permitted by applicable non-bankruptcy law, such

as by commencing or proceeding with appropriate action against the Debtor or the Property, or both, in

any court of competent jurisdiction; and

                   (b)        To exercise any other right or remedy available to it under law or equity with

respect to the Property.

         2.        The Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property of the

estate. As a result, Specialized Loan Servicing, LLC need not name the Trustee as a defendant in any

state court action it may pursue to foreclosure liens against the Property and need not notify the

Trustee of any sale of the Property.

         3.        The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtor, in the event that a discharge order is entered. The

Debtor can be named as a defendant in litigation to obtain judgment or to repossess the Property in

accordance with applicable non-bankruptcy law, pursuant to any discharge order entered.

         4.        This Order does not waive Specialized Loan Servicing, LLC’s claim against the estate

for any deficiency owed by the Debtor after any foreclosure sale or other disposition of the Property.

Specialized Loan Servicing, LLC may filed an amended proof of claim this bankruptcy case within
8015-108-B 7593656.docx smc                           3
     Case 20-12103-j7             Doc 17    Filed 01/28/21    Entered 01/28/21 14:49:38 Page 3 of 5
thirty (30) days after a foreclosure sale of the Property, should it claim that Debtor owe any amount

after the sale of the Property.

         5.        This Order shall continue in full force and effect if this case is dismissed or converted to

a case under another chapter of the Bankruptcy Code.

         6.        This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.        Specialized Loan Servicing, LLC is further granted relief from the stay to engage in

loan modification discussions or negotiations or other settlement discussions with the Debtor and to

enter into a loan modification with the Debtor.


                                         XXX END OF ORDER XXX




8015-108-B 7593656.docx smc                          4
     Case 20-12103-j7          Doc 17     Filed 01/28/21     Entered 01/28/21 14:49:38 Page 4 of 5
RESPECTFULLY SUBMITTED:
ROSE L. BRAND & ASSOCIATES, P.C.

By __/s/Elizabeth Dranttel e-signed_
   ELIZABETH DRANTTEL
   Attorney for Specialized Loan Servicing, LLC
   7430 Washington NE
   Albuquerque, NM 87109
   Telephone: (505) 833-3036
   elizabeth.dranttel@roselbrand.com


Copied to:

David Charles Skeen
Debtor
PO Box 3750
Roswell, NM 88202

R Trey Arvizu, III
Attorney for Debtor
PO Box 1479
Las Cruces, NM 88004-1479
Telephone: 575-527-8600
trey@arvizulaw.com

Clarke C. Coll
Chapter 7 Trustee
P.O. Box 2288
Roswell, NM 88202-2288
Telephone: 575-623-2288




8015-108-B 7593656.docx smc                     5
     Case 20-12103-j7         Doc 17   Filed 01/28/21   Entered 01/28/21 14:49:38 Page 5 of 5
